                  Case 18-12491-CSS              Doc 269       Filed 12/08/18        Page 1 of 7

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801
In Re:                                                                          Case No.: 18−12491−CSS
Promise Healthcare Group, LLC
                                                                                Chapter: 11

                                                Notice of Deficiency

   The document(s) you submitted to the Court was received on 12/6/2018 and has been docketed at Docket # 230 .
   However, if your intention is for this document to be docketed as a Proof of Claim (or Amended Proof of Claim),
   it must be submitted using Official Form B410. Official forms can be found on our website at
   www.uscourts.gov/forms/bankruptcy−forms/proof−claim. A proof of claim may be filed either electronically or
   as a paper document. For information on how to file a claim, visit the United States Bankruptcy Court − District
   of Delaware website at www.deb.uscourts.gov. When resubmitting your claim, please either include this Notice
   or ensure that you make reference to the docket number initially assigned to your filing.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, the
   case is currently closed. If you desire to reopen the case, a Motion to Reopen must be filed along with the
   appropriate filing fee.
   The document(s) you submitted to the Court was received on and has been docketed at Docket # . However, it is
   not in compliance with our Local Rules.
   The bankruptcy petition you filed was received on . It was docketed and assigned Case # . At the time of the
   filing, the applicable photo identification requirement was not satisifed. The debtor(s) named in the petition must
   either present in person a current, valid form of photo identification or file a legible copy by mail within the next
   fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo ID Requirement can be found on the
   Court's website at http://www.deb.uscourts.gov/filing−without−attorney
   A bankruptcy petition, affirmed to be authorized to be filed on your behalf, was received on . It was docketed
   and assigned Case # . At the time of filing, the applicable photo identifcation requirement was not satisfied. The
   debtor(s) named in the petition must either present in person a current, valid form of photo identification or file a
   legible copy by mail within the next fourteen (14) days. The form titled Pro Se Filer Acknowledgement of Photo
   ID Requirement can be found on the Court's website at http://www.deb.uscourts.gov/filing−without−attorney
   Other:

   Local Rules and Official Forms can be found on the Court's website at www.deb.uscourts.gov

   __________________________________________________________________________________________


   I certify that this Notice of Deficiency was mailed on the date indicated below to:
   Chuck Weiland




                                                                    Una O'Boyle, Clerk of Court
                Case 18-12491-CSS   Doc 269   Filed 12/08/18     Page 2 of 7

Date: 12/6/18                                 By: Leslie Murin, Deputy Clerk




(VAN−489)
                           Case 18-12491-CSS                Doc 269        Filed 12/08/18          Page 3 of 7
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 18-12491-CSS
Promise Healthcare Group, LLC                                                                              Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: LeslieM                      Page 1 of 5                          Date Rcvd: Dec 06, 2018
                                      Form ID: van489                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
intp           +Chuck Weiland,   8721 Shirley Francis Rd.,   Shreveport, LA 71129-8735

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2018 at the address(es) listed below:
              Alexandre Ian Cornelius    on behalf of Attorney Alexandre Ian Cornelius acornelius@costell-law.com
              Alexandre Ian Cornelius    on behalf of Creditor    Efficient Management Resource Systems, Inc.
               acornelius@costell-law.com
              Allen Etish     on behalf of Creditor    PMA Insurance Group clmontana@earpcohn.com
              Amanda R. Steele    on behalf of Interested Party    Wells Fargo Bank, National Association
               steele@rlf.com
              Amish R. Doshi    on behalf of Creditor    Oracle America, Inc. amish@doshilegal.com
              Andrew H. Sherman    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               asherman@sillscummis.com
              Benjamin A. Hackman    on behalf of U.S. Trustee    U.S. Trustee benjamin.a.hackman@usdoj.gov
              Boris I. Mankovetskiy    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors bmankovetskiy@sillscummis.com
              Bradford J. Sandler    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bsandler@pszjlaw.com
              Brett D. Fallon    on behalf of Interested Party    AGF Investment Fund 5, LLC
               bfallon@morrisjames.com, wweller@morrisjames.com;jdawson@morrisjames.com
              Brian I Swett    on behalf of Interested Party    Wells Fargo Bank, National Association
               bswett@mcguirewoods.com, 2450533420@filings.docketbird.com
              Brya Michele Keilson    on behalf of U.S. Trustee    U.S. Trustee brya.keilson@usdoj.gov
              Christopher M. Samis    on behalf of Interested Party    CAM-Mid America LLC and CAM-Dallas, LLC,
               entities owned and managed by SWC Special Holdings, LLC csamis@wtplaw.com, cmcmenamin@wtplaw.com
              Colin Robinson     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               crobinson@pszjlaw.com
              Colin R. Robinson    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               crobinson@pszjlaw.com, efile1@pszjlaw.com
              Danielle Ann Pham    on behalf of Interested Party    UNITED STATES OF AMERICA
               Danielle.pham@usdoj.gov
              Danielle Ann Pham    on behalf of Creditor    United States Department of Health and Human Services
               and the Centers for Medicare & Medicaid Services Danielle.pham@usdoj.gov
              David E. Lemke    on behalf of Creditor    Ally Bank david.lemke@wallerlaw.com,
               chris.cronk@wallerlaw.com;cathy.thomas@wallerlaw.com;Melissa.jones@wallerlaw.com
              David M. Powlen    on behalf of Creditor    Roche Diagnostics Corporation dpowlen@btlaw.com,
               pgroff@btlaw.com;Kathy.lytle@btlaw.com
              David S. Rubin    on behalf of Interested Party    Baton Rouge General Medical Center
               drubin@kswb.com
              David T Queroli    on behalf of Interested Party    Wells Fargo Bank, National Association
               Queroli@rlf.com, rbgroup@rlf.com
              Domenic E. Pacitti    on behalf of Interested Party    City National Bank of Florida
               dpacitti@klehr.com
              EScribers, LLC    operations@escribers.net
              Erin R Fay    on behalf of Interested Party    Freedom Medical, Inc. efay@bayardlaw.com,
               lmorton@bayardlaw.com;smacon@bayardlaw.com
                       Case 18-12491-CSS        Doc 269     Filed 12/08/18     Page 4 of 7



District/off: 0311-1          User: LeslieM                Page 2 of 5                  Date Rcvd: Dec 06, 2018
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Gregory Joseph Flasser    on behalf of Interested Party    Freedom Medical, Inc.
               gflasser@bayardlaw.com, smacon@bayardlaw.com
              Helen Elizabeth Weller    on behalf of Creditor    Dallas County dallas.bankruptcy@publicans.com,
               Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
              Ilyse M. Homer    on behalf of Interested Party    City National Bank of Florida
               ihomer@bergersingerman.com,
               efile@bergersingerman.com;efile@ecf.inforuptcy.com;mdiaz@bergersingerman.com
              Jason A. Gibson    on behalf of Creditor    Medline Industries, Inc. gibson@teamrosner.com
              Jay L Welford    on behalf of Creditor    Varilease Finance, Inc. jwelford@jaffelaw.com,
               mchapman@jaffelaw.com
              Jay L Welford    on behalf of Creditor    VFI KR SPE I, LLC jwelford@jaffelaw.com,
               mchapman@jaffelaw.com
              Jeffrey C. Wisler    on behalf of Creditor    Credit Value Partners, L.P.
               jwisler@connollygallagher.com
              Jeremy William Ryan    on behalf of Interested Party    LADMC, LLC jryan@potteranderson.com,
               bankruptcy@potteranderson.com
              John Henry Knight    on behalf of Interested Party    Wells Fargo Bank, National Association
               knight@rlf.com, RBGroup@RLF.com;ann-jerominski-2390@ecf.pacerpro.com
              Joseph Grey     on behalf of Creditor    Ally Bank jgrey@crosslaw.com, smacdonald@crosslaw.com
              Joseph H. Huston, Jr.    on behalf of Creditor    Healthcare Services Group, Inc. jhh@stevenslee.com
              Justin Cory Falgowski    on behalf of Creditor    National Health Investors, Inc.
               jfalgowski@burr.com
              Justin R. Alberto    on behalf of Interested Party    Freedom Medical, Inc. jalberto@bayardlaw.com,
               bankserve@bayardlaw.com;lmorton@bayardlaw.com;cdavis@bayardlaw.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Wichita Falls, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    St. Alexius Properties, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP of Los Angeles, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Bossier Land Acquisition Corp.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP Properties at The Villages, L.L.C.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Professional Rehabilitation Hospital, L.L.C.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Quantum Health, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Success Healthcare, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Properties of Dade, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP Properties, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Phoenix, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Skilled Nursing Facility of Wichita
               Falls, Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Overland Park, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Success Healthcare 2, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Healthcare Group, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Healthcare of California, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Baton Rouge, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of East Los Angeles, L.P.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    PH-ELA, Inc. kaitlin.edelman@dlapiper.com,
               kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Florida at The Villages,
               Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Properties of Lee, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Success Healthcare 1, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Vicksburg, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Rejuvenation Centers, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    St. Alexius Hospital Corporation #1
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP of Shreveport, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Behavioral Health Hospital of
               Shreveport, Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
                       Case 18-12491-CSS        Doc 269     Filed 12/08/18     Page 5 of 7



District/off: 0311-1          User: LeslieM                Page 3 of 5                  Date Rcvd: Dec 06, 2018
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Vidalia Real Estate Partners, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Lee, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    PHG Technology Development and Services Company,
               Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Ascension, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Quantum Properties, L.P.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Salt Lake, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Skilled Nursing Facility of Overland
               Park, Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Louisiana, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP HealthCare, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP Properties at The Villages Holdings, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Rejuvenation Center at The Villages,
               Inc. kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Dallas, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Hospital of Dade, Inc.
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    HLP Properties of Vidalia, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    LH Acquisition, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kaitlin MacKenzie Edelman    on behalf of Debtor    Promise Properties of Shreveport, LLC
               kaitlin.edelman@dlapiper.com, kaitlin-edelman-3682@ecf.pacerpro.com
              Kate R. Buck    on behalf of Creditor    Florida Power & Light Company kbuck@mccarter.com
              Kate R. Buck    on behalf of Creditor    American Electric Power kbuck@mccarter.com
              Kate R. Buck    on behalf of Creditor    Southern California Edison Company kbuck@mccarter.com
              Kate R. Buck    on behalf of Creditor    Aetna Health Inc. kbuck@mccarter.com
              Kate R. Buck    on behalf of Creditor    Southern California Gas Company kbuck@mccarter.com
              Kerri K. Mumford    on behalf of Interested Party    Strategic Global Management, Inc.
               mumford@lrclaw.com,
               dellose@lrclaw.com;schierbaum@lrclaw.com;panchak@lrclaw.com;ramirez@lrclaw.com
              Kevin G. Collins    on behalf of Creditor    Roche Diagnostics Corporation kevin.collins@btlaw.com,
               pgroff@btlaw.com;Kathy.lytle@btlaw.com
              Lucian Borders Murley    on behalf of Creditor    AmeriHealth Caritas Louisiana, Inc.
               luke.murley@saul.com, robyn.warren@saul.com
              Mary Caloway     on behalf of Creditor    Nautilus Insurance Company mary.caloway@bipc.com,
               annette.dye@bipc.com
              Matthew Rifino     on behalf of Creditor    Aetna Health Inc. mrifino@mccarter.com
              Matthew R Pierce    on behalf of Interested Party    Strategic Global Management, Inc.
               Pierce@lrclaw.com, schierbaum@lrclaw.com;Dellose@lrclaw.com;Ramirez@lrclaw.com
              Morton R. Branzburg    on behalf of Interested Party    City National Bank of Florida
               mbranzburg@klehr.com, jtaylor@klehr.com
              Pamela K. Webster    on behalf of Creditor    Buchalter, A Professional Corporation
               pwebster@buchalter.com, smartin@buchalter.com
              Paul S. Arrow    on behalf of Interested Party    Strategic Global Management, Inc.
               parrow@buchalter.com
              Paul Steven Singerman    on behalf of Interested Party    City National Bank of Florida
               singerman@bergersingerman.com,
               efile@bergersingerman.com;efile@ecf.inforuptcy.com;mdiaz@bergersingerman.com
              R. Stephen McNeill     on behalf of Interested Party    LADMC, LLC bankruptcy@potteranderson.com,
               bankruptcy@potteranderson.com
              Ralph Ascher     on behalf of Creditor Ralph Ascher ralphascher@aol.com
              Ralph Ascher     on behalf of Interested Party    Southland Management Group, Inc.
               ralphascher@aol.com
              Robert Lapowsky     on behalf of Creditor    Healthcare Services Group, Inc. rl@stevenslee.com
              Robert M. Hirsh    on behalf of Creditor    Medline Industries, Inc. robert.hirsh@arentfox.com,
               brownstein.beth@arentfox.com;jordana.renert@arentfox.com;lisa.indelicato@arentfox.com;phillip.khe
               zri@arentfox.com;nicholas.marten@arentfox.com;sean.boren@arentfox.com
              Scott J. Leonhardt    on behalf of Creditor    Medline Industries, Inc. leonhardt@teamrosner.com
              Seth B. Shapiro    on behalf of Creditor    United States Department of Health and Human Services
               and the Centers for Medicare & Medicaid Services seth.shapiro@usdoj.gov
              Shannon Dougherty Humiston    on behalf of Creditor    American Electric Power
               shumiston@mccarter.com
              Shannon Dougherty Humiston    on behalf of Creditor    Florida Power & Light Company
               shumiston@mccarter.com
              Shannon Dougherty Humiston    on behalf of Creditor    Southern California Edison Company
               shumiston@mccarter.com
              Shannon Dougherty Humiston    on behalf of Creditor    Southern California Gas Company
               shumiston@mccarter.com
                       Case 18-12491-CSS        Doc 269     Filed 12/08/18     Page 6 of 7



District/off: 0311-1          User: LeslieM                Page 4 of 5                  Date Rcvd: Dec 06, 2018
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Sheryl L. Moreau    on behalf of Creditor    Missouri Department of Revenue deecf@dor.mo.gov
              Stephen D. Wheelis    on behalf of Creditor    Concordia Bank & Trust Company
               steve@wheelis-rozanski.com, jennifer@wheelis-rozanski.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Salt Lake, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP Properties at The Villages, L.L.C.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Healthcare Holdings, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Overland Park, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Ascension, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    St. Alexius Hospital Corporation #1
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP Properties of Vidalia, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP of Shreveport, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Wichita Falls, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of East Los Angeles, L.P.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    PHG Technology Development and Services Company, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Skilled Nursing Facility of Wichita Falls, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Louisiana, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP Properties at The Villages Holdings, LLC
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP Properties, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Baton Rouge, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    PH-ELA, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Professional Rehabilitation Hospital, L.L.C.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Quantum Health, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Properties of Lee, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Dallas, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    LH Acquisition, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Rejuvenation Center at The Villages, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Bossier Land Acquisition Corp. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Florida at The Villages, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Properties of Dade, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Success Healthcare 2, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Rejuvenation Centers, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Success Healthcare, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Success Healthcare 1, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Lee, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Healthcare Group, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Skilled Nursing Facility of Overland Park, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Healthcare #2, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Properties of Shreveport, LLC
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Behavioral Health Hospital of Shreveport, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Healthcare of California, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
                       Case 18-12491-CSS        Doc 269     Filed 12/08/18     Page 7 of 7



District/off: 0311-1          User: LeslieM                Page 5 of 5                  Date Rcvd: Dec 06, 2018
                              Form ID: van489              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Stuart M. Brown    on behalf of Debtor    HLP HealthCare, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Dade, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    St. Alexius Properties, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Vicksburg, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Healthcare, Inc. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Vidalia Real Estate Partners, LLC
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Promise Hospital of Phoenix, Inc.
               stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    HLP of Los Angeles, LLC stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Stuart M. Brown    on behalf of Debtor    Quantum Properties, L.P. stuart.brown@dlapiper.com,
               stuart-brown-7332@ecf.pacerpro.com
              Tyler Layne     on behalf of Debtor    Promise Healthcare Group, LLC tyler.layne@wallerlaw.com,
               chris.cronk@wallerlaw.com;Tina.boone@wallerlaw.com
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              William F. Taylor, Jr.    on behalf of Creditor    Florida Power & Light Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Southern California Gas Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    Southern California Edison Company
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
              William F. Taylor, Jr.    on behalf of Creditor    American Electric Power
               bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
                                                                                               TOTAL: 160
